                 Case 3:19-cr-00487-SI Document 40 Filed 04/30/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 Richard Ewenstein (CABN 294649)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6842
 7        FAX: (415) 436-7234
          Richard.Ewenstein@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 19-CR-487 SI
                                                      )
14           Plaintiff,                               ) DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   JIMMY C. MULLINS,                                )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On September 26, 2019, the United States charged defendant Jimmy C. Mullins by indictment
20 with being a felon in possession of a firearm and ammunition in violation of 18 U.S.C. § 922(g)(1). This

21 matter came before the Court for a detention hearing on November 21, 2019. Following the hearing, the

22 Court found that the defendant posed a risk of non-appearance that could not be reasonably mitigated by

23 any condition or combination of conditions and ordered him detained. Dkt. No. 12.

24           On April 20, 2020, the defendant filed a motion for temporary release from pretrial detention.
25 Dkt. No. 34. On April 24, 2020, the Government filed an opposition to the defendant’s motion. Dkt.

26 No. 37. The Court held a hearing on the defendant’s motion on April 28, 2020 at which all parties
27 appeared by telephone. The defendant was present and represented by August Gugelmann. Assistant

28 United States Attorney Richard Ewenstein appeared for the Government.



30
                Case 3:19-cr-00487-SI Document 40 Filed 04/30/20 Page 2 of 3




 1          The defendant argued that the COVID-19 pandemic represented a changed circumstance since

 2 the first detention hearing and proposed his release with sureties and conditions. The Government

 3 opposed release on the basis that no condition or combination of conditions of release would reasonably

 4 assure the defendant’s appearance or the safety of the community. Pretrial Services also opposed release

 5 on the basis that no condition or combination of conditions of release would reasonably assure the

 6 defendant’s appearance or the safety of the community.

 7          Upon consideration of all of the facts and proffers presented at the hearing, including the

 8 information contained in the Pretrial Services report, the Court finds by a preponderance of the evidence

 9 that no condition or combination of conditions will reasonably the defendant’s appearance. Despite the

10 change in circumstances requiring people to shelter in place in the San Francisco bay area, the Court

11 finds that the defendant’s past history of repeatedly failing to comply with conditions of supervision cuts

12 against his argument that he will comply with conditions of release. The defendant has no specific risks

13 that make him susceptible to infection at this time, and thus compassionate release is not warranted.

14 Accordingly, the defendant must be detained pending trial in this matter.

15          This Order supplements the Court’s findings at the detention hearing and serves as written

16 findings of fact and statement of reasons as required by Title 18, United States Code, Section 3142(i).

17 The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining whether

18 pretrial detention is warranted. In coming to its decision, the Court has considered those factors,

19 paraphrased below:

20          (1) the nature and seriousness of the offense charged;

21          (2) the weight of the evidence against the person;

22          (3) the history and characteristics of the person including, among other considerations,

23          employment, past conduct and criminal history, and record of court appearances; and

24          (4) the nature and seriousness of the danger to any person or the community that would be posed

25          by the person’s release.

26 18 U.S.C. § 3142(g).
27          Given the nature of the crime alleged, as well as the history and characteristics of the defendant,

28 the Court determines that, on the record before it, there is no condition or combination of conditions of



30
                 Case 3:19-cr-00487-SI Document 40 Filed 04/30/20 Page 3 of 3




 1 release that can reasonably assure the defendant’s appearance. In particular, the Court notes the

 2 defendant’s history of violations and non-compliance while under grants of supervision.

 3          Accordingly, pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

 4          1.   The defendant be, and hereby is, committed to the custody of the Attorney General for

 5 confinement in a corrections facility;

 6          2.   The defendant be afforded reasonable opportunity for private consultation with counsel; and

 7          3.   On order of a court of the United States or on request of an attorney for the government, the

 8 person in charge of the corrections facility in which the defendant is confined shall deliver the defendant

 9 to an authorized United States Marshal for the purpose of any appearance in connection with a court

10 proceeding.

11          This Order is without prejudice to reconsideration at a later date if circumstances change.

12 IT IS SO ORDERED.

13
     DATED: April 30, 2020                                       _______________________________
14
                                                                 HONORABLE SALLIE KIM
15                                                               United States Magistrate Judge

16

17

18

19

20

21

22

23

24

25

26
27

28



30
